Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 recites that the “housing portions are folded.”  This should be rephrased as –the housing portions are configured to be folded--.”  
Claims 3 and 7 are objected to because of the following informalities:  line 1 recites “a pair of slots and formed.”  This should be rephrased as – a pair of slots formed --.”
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claims 4 and 8 only add limitations to an elongated fastener, which is not claimed (claims 3 and 7 only recite a pair of slots that could be used with an elongated fastener).  As such, claims 4 and 8 contain no further limitations.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken US 6,085,455.
Regarding claims 1 and 6, Bracken teaches a light-transmissive case 10, comprising: 
first 20 and second 22 case housing portions connected about a common flexible hinge structure 24; 
wherein said first and second case housing portions each having side, top and bottom surfaces; 
a plurality of air and water openings 46 formed about the top and bottom surfaces of the first and second case housing portions; 
first and second branch access ports 67 are formed on opposing ends of the first and second case housing portions, along its longitudinal axis, so as to allow the entry and passage of a fruit tree branch; and 
a set of reclosable fasteners 82, 84 are formed on the side end portions of the first and second case housing portions to releasably lock the case in a closed configuration once arranged about said cluster of fruit hanging from said tree branch.

    PNG
    media_image1.png
    233
    365
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    507
    400
    media_image2.png
    Greyscale

Figure 1- Bracken Figures 4 and 5
Bracken does not explicitly teach a plurality of air and water openings formed about the side of the first and second case housing portions, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the extra openings in the sides to drain in more orientations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
If applicant does not agree with this interpretation of a “set” of fasteners, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to add more fasteners to increase closing security, since (as stated above) it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 2, Bracken teaches the invention as claimed as detailed above with respect to claim 1.  Bracken also teaches that the first and second case housing portions 20, 22 are configured to be folded about said common flexible hinge structure 24 in said closed configuration, an interior 3D space portions is defined between the side and top and bottom surfaces of said first and second case housing portions for enclosing said cluster of fruit.
Regarding claim 5, Bracken teaches the invention as claimed as detailed above with respect to claim 1.  Bracken does not explicitly teach a plurality of light-transmissive fruit protection cases as recited in Claim 1, arranged in a stacked-up open configuration for storage and shipping to destinations of use, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple cases in order to serve multiple users or locations, since (as stated above) it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have been In re Japikse, 86 USPQ 70.  
Alternatively, the examiner is taking official notice that stacking multiple units of a device for storage and shipping is well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Bracken by stacking open units for storage and shipping in order to save space.
Regarding claims 3 and 7, Bracken teaches the invention as claimed as detailed above with respect to claims 1 and 5.  As modified, Bracken also teaches a pair of slots and formed in said second case housing portion, below each branch access port, for passage of an elongated fastener adapted for wrapping around the tree branch passing through said light-transmissive fruit protection case, and securing the light-transmissive fruit protection case to said tree branch. In this case, any of the above-discusses ventilation or drainage openings could serve as these slots.  Alternatively, Bracken teaches one slot 68 below the branch access port 67.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple slots in order to enable multiple line storage positions, since (as stated above) it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Regarding claims 4 and 8, Bracken teaches the invention as claimed as detailed above with respect to claims 3 and 7.  As stated above, claims 4 and 8 add no further limitations, as the elongated fastener is not claimed.
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken US 6,085,455 in view of Davis US 4,183,446.
Regarding an alternate interpretation of claim 5, Bracken teaches the invention as claimed as detailed above with respect to claim 1.  Bracken does not explicitly teach 10 can be arranged in a stacked-up open configuration (see Davis figure 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Bracken by stacking open units for storage and shipping as taught by Davis in order to save space.

    PNG
    media_image3.png
    174
    582
    media_image3.png
    Greyscale

Figure 2- Bracken Figure 6
Regarding claim 7, Bracken and Davis teach the invention as claimed as detailed above with respect to claim 5.  As modified, Bracken also teaches a pair of slots and formed in said second case housing portion, below each branch access port, for passage of an elongated fastener adapted for wrapping around the tree branch passing through said light-transmissive fruit protection case, and securing the light-transmissive fruit protection case to said tree branch. In this case, any of the above-discusses ventilation or drainage openings could serve as these slots.  Alternatively, Bracken teaches one slot 68 below the branch access port 67.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple slots in order to enable multiple line storage positions, since (as stated above) it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co.
Regarding claim 8, Bracken and Davis teach the invention as claimed as detailed above with respect to claim 7.  As stated above, claim 8 adds no further limitations, as the elongated fastener is not claimed.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Agustin US 2010/0034927 in view of Cadiente US 2012/0312820.

    PNG
    media_image4.png
    314
    400
    media_image4.png
    Greyscale

Figure 3- Agustin Figure 4
Regarding claims 1 and 6, Agustin teaches a light-transmissive case 2, comprising: 
first 7 and second 3 case housing portions connected about a connection interface 12; 
wherein said first and second case housing portions each having side, top and bottom surfaces; 
a plurality of air and water openings 10
first and second branch access ports 15 are formed on opposing ends of the first and second case housing portions, along its longitudinal axis, so as to allow the entry and passage of a fruit tree branch; and 
a set of reclosable fasteners 12 are formed on the side end portions of the first and second case housing portions to releasably lock the case in a closed configuration once arranged about said cluster of fruit hanging from said tree branch.
Agustin does not teach that the first and second case housing portions are connected about a common flexible hinge structure.  Cadiente teaches a light-transmissive fruit protection case comprising: 
first 11 and second 12 case housing portions connected about a common flexible hinge structure 15; 
wherein said first and second case housing portions each having side, top and bottom surfaces; 
a plurality of air and water openings 25, 37 formed about the side, top and bottom surfaces of the first and second case housing portions; and 
a set of reclosable fasteners 28, 35 formed on the side end portions of the first and second case housing portions to releasably lock the case in a closed configuration once arranged about said cluster of fruit hanging from said tree branch.

    PNG
    media_image5.png
    560
    400
    media_image5.png
    Greyscale

Figure 4- Cadiente Figure 3
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Agustin with a flexible hinge and snap-on lid as taught by Cadiente in order to keep pieces from getting separated or make attachment and use easier. 
Agustin does not explicitly teach a plurality of air and water openings formed about the side of the first and second case housing portions, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add more openings to increase ventilation and drainage, since it has been held that St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It also would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the extra openings in the sides to drain in more orientations, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Alternatively, Cadiente teaches multiple slots 25, 37 formed in the sides.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Agustin with multiple side slots as taught by Cadiente in order to increase ventilation and drainage.
Regarding claim 2, Agustin and Cadiente teach the invention as claimed as detailed above with respect to claim 1.  Agustin also teaches that the first and second case housing portions 11, 12 are configured to be folded about said common flexible hinge structure 15 in said closed configuration, an interior 3D space portions is defined between the side and top and bottom surfaces of said first and second case housing portions for enclosing said cluster of fruit.
Regarding claim 5, Agustin and Cadiente teach the invention as claimed as detailed above with respect to claim 1.  Agustin does not explicitly teach a plurality of light-transmissive fruit protection cases as recited in Claim 1, arranged in a stacked-up open configuration for storage and shipping to destinations of use, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple cases in order to serve multiple users or locations, since (as stated above) it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to stack the devices in order to save space, since it has been held In re Japikse, 86 USPQ 70.  
Alternatively, the examiner is taking official notice that stacking multiple units of a device for storage and shipping is well-known.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Bracken by stacking open units for storage and shipping in order to save space.
Regarding claims 3 and 7, Agustin and Cadiente teach the invention as claimed as detailed above with respect to claims 1 and 5.  As modified, Agustin also teaches a pair of slots and formed in said second case housing portion, below each branch access port, for passage of an elongated fastener adapted for wrapping around the tree branch passing through said light-transmissive fruit protection case, and securing the light-transmissive fruit protection case to said tree branch. In this case, any of the above-discusses ventilation or drainage openings could serve as these slots.
Alternatively, Cadiente teaches multiple slots 25, 37 formed in the sides.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Agustin with multiple side slots as taught by Cadiente in order to increase ventilation and drainage.
Regarding claims 4 and 8, Agustin and Cadiente teach the invention as claimed as detailed above with respect to claims 3 and 7.  As stated above, claims 4 and 8 add no further limitations, as the elongated fastener is not claimed.
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Agustin US 2010/0034927 in view of Cadiente US 2012/0312820 and Davis US 4,183,446.
Regarding an alternate interpretation of claim 5, Agustin and Cadiente teach the invention as claimed as detailed above with respect to claim 1.  Agustin does not explicitly teach a plurality of light-transmissive fruit protection cases as recited in Claim 1, arranged in a stacked-up open configuration for storage and shipping to destinations 10 can be arranged in a stacked-up open configuration (see Davis figure 6).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Agustin by stacking open units for storage and shipping as taught by Davis in order to save space.
Regarding claim 7, Agustin, Cadiente and Davis teach the invention as claimed as detailed above with respect to claim 5.  As modified, Agustin and Cadiente also teach a pair of slots and formed in said second case housing portion, below each branch access port, for passage of an elongated fastener adapted for wrapping around the tree branch passing through said light-transmissive fruit protection case, and securing the light-transmissive fruit protection case to said tree branch. In this case, any of the above-discusses ventilation or drainage openings could serve as these slots.  
Alternatively, Cadiente teaches multiple slots 25, 37 formed in the sides.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device as taught by Agustin with multiple side slots as taught by Cadiente in order to increase ventilation and drainage.  
Regarding claim 8, Agustin, Cadiente and Davis teach the invention as claimed as detailed above with respect to claim 7.  As stated above, claim 8 adds no further limitations, as the elongated fastener is not claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642